Exhibit 10.14

ELANTEC, INC.

1994 EQUITY INCENTIVE PLAN

as Adopted December 29, 1993
and Amended Through February 2, 1995

             1.     PURPOSE . The purpose of the Plan is to provide incentives
to attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company, its Parent,
Subsidiaries and Affiliates, by offering them an opportunity to participate in
the Company’s future performance through awards of Options, Restricted Stock and
Stock Bonuses. Capitalized terms not defined in the text are defined in Section
23.

             2.     SHARES SUBJECT TO THE PLAN .

                        2.1    Number of Shares Available . Subject to Sections
2.2 and 18, the total number of Shares reserved and available for grant and
issuance pursuant to the Plan shall be 6,100,000 Shares. Subject to Sections 2.2
and 18, Shares shall again be available for grant and issuance in connection
with future Awards under the plan that: (a) are subject to issuance upon
exercise of an Option but cease to be subject to such Option for any reason
other than exercise of such Option, (b) are subject to an Award granted
hereunder but are forfeited or are repurchased by the Company at the original
issue price, or (c) are subject to an Award that otherwise terminates without
Shares being issued.

                        2.2    Adjustment of Shares . In the event that the
number of outstanding Shares is changed by a stock dividend, recapitalization,
stock split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of Shares reserved for issuance under the Plan, (b) the
Exercise Prices of and number of Shares subject to outstanding Options, and (c)
the number of Shares subject to other outstanding Awards shall be
proportionately adjusted, subject to any required action by the Board or the
shareholders of the Company and compliance with applicable securities laws;
provided , however , that fractions of a Share shall not be issued but shall
either be paid in cash at Fair Market Value or shall be rounded up to the
nearest Share, as determined by the Committee.

             3 .    ELIGIBILITY . ISOs (as defined in Section 5 below) may be
granted only to employees (including officers and directors who are also
employees) of the Company or of a Parent or Subsidiary of the Company. All other
Awards may be granted to employees, officers, directors, consultants,
independent contractors and advisors of the Company or any Parent, Subsidiary or
Affiliate of the Company; provided , such consultants, contractors and advisors
render bona fide services not in connection with the offer and sale of
securities in a capital raising transaction. A person may be granted more than
one Award under the Plan.



--------------------------------------------------------------------------------

 
             4.     ADMINISTRATION .

                        4.1    Committee Authority . The Plan shall be
administered by the Committee or the Board acting as the Committee. Subject to
the general purposes, terms and conditions of the Plan, and to the direction of
the Board, the Committee shall have full power to implement and carry out the
Plan. The Committee shall have the authority to:

  (a)   construe and interpret the Plan, any Award Agreement and any other
agreement or document executed pursuant to the Plan;         (b)   prescribe,
amend and rescind rules and regulations relating to the Plan;         (c)  
select persons to receive Awards;         (d)   determine the form and terms of
Awards;         (e)   determine the number of Shares or other consideration
subject to Awards;         (f)   determine whether Awards will be granted
singly, in combination, in tandem with, in replacement of, or as alternatives
to, other Awards under the Plan or any other incentive or compensation plan of
the Company or any Parent, Subsidiary or Affiliate of the Company;         (g)  
grant waivers of Plan or Award conditions;         (h)   determine the vesting,
exercisability and payment of Awards;         (i)   correct any defect, supply
any omission, or reconcile any inconsistency in the Plan, any Award or any Award
Agreement;         (j)   determine whether an Award has been earned; and        
(k)   make all other determinations necessary or advisable for the
administration of the Plan.


                        4.2    Committee Discretion . Any determination made by
the Committee with respect to any Award shall be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of the Plan or Award, at any later time, and such determination shall be final
and binding on the Company and all persons having an interest in any Award under
the Plan. The Committee may delegate to one or more officers of the Company the
authority to grant an Award under the Plan to Participants who are not Insiders
of the Company.

                        4.3    Exchange Act Requirement . If the Company is
subject to the Exchange Act, the Company will take appropriate steps to comply
with the disinterested director

- 2 -



--------------------------------------------------------------------------------


requirements of Section 16(b) of the exchange Act, including but not limited to,
the appointment by the Board of a Committee consisting of not less than two
persons (who are members of the Board), each of whom is a Disinterested Person.

             5.     OPTIONS . The Committee may grant Options to eligible
persons and shall determine whether such Options shall be Incentive Stock
Options within the meaning of the Code (“ ISOs ”) or Nonqualified Stock Options
(“ NQSOs ”), the number of Shares subject to the Option, the Exercise Price of
the Option, the period during which the Option may be exercised, and all other
terms and conditions of the Option, subject to the following:

                        5.1    Form of Option Grant . Each Option granted under
the Plan shall be evidenced by an Award Agreement which shall expressly identify
the Option as an ISO or NQSO (“ Stock Option Agreement ”), and be in such form
and contain such provisions (which need not be the same for each Participant) as
the Committee shall from time to time approve, and which shall comply with and
be subject to the terms and conditions of the Plan,

                        5.2    Date of Grant . The date of grant of an Option
shall be the date on which the Committee makes the determination to grant such
Option, unless otherwise specified by the Committee. The Stock Option Agreement
and a copy of the Plan will be delivered to the Participant within a reasonable
time after the granting of the Option.

                        5.3    Exercise Period . Options shall be exercisable
within the times or upon the events determined by the Committee as set forth in
the Stock Option Agreement; provided , however , that no Option shall be
exercisable after the expiration of ten (10) years from the date the Option is
granted, and provided further that no Option granted to a person who directly or
by attribution owns more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary of the
Company (“ Ten Percent Shareholder ”) shall be exercisable after the expiration
of five (5) years from the date the Option is granted. The Committee also may
provide for the exercise of Options to become exercisable at one time or from
time to time, periodically or otherwise, in such number or percentage as the
Committee determines.

                        5.4    Exercise Price . The Exercise Price shall be
determined by the Committee when the Option is granted and may be not less than
85% of the Fair Market Value of the Shares on the date of grant; provided that
(i) the Exercise Price of an ISO shall be not less than 100% of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any
Option granted to a Ten Percent Shareholder shall not be less than l 10% of the
Fair Market Value of the Shares on the date of grant. Payment for the Shares
purchased may be made in accordance with Section 8 of the Plan.

                        5.5    Method of Exercise . Options may be exercised
only by delivery to the Company of a written stock option exercise agreement
(the “ Exercise Agreement ”) in a form approved by the Committee (which need not
be the same for each Participant), stating the number of Shares being purchased,
the restrictions imposed on the Shares, if any, and such representations and
agreements regarding Participant’s investment intent and access to

- 3 -



--------------------------------------------------------------------------------


information and other matters, if any, as may be required or desirable by the
Company to comply with applicable securities laws, together with payment in full
of the Exercise Price for the number of Shares being purchased.

                        5.6    Termination . Notwithstanding the exercise
periods set forth in the Stock Option Agreement, exercise of an Option shall
always be subject to the following:

  (a)   It the Participant is Terminated for any reason except death or
Disability, then Participant may exercise such Participant’s Options only to the
extent that such Options would have been exercisable upon the Termination Date
no later than three (3) months after the Termination Date (or such shorter time
period as may be specified in the Stock Option Agreement), but in any event, no
later than the expiration date of the Options.         (b)   If the Participant
is terminated because of death or Disability (or the participant dies within
three months of such termination), then Participant’s Options may be exercised
only to the extent that such Options would have been exercisable by Participant
on the Termination Date and must be exercised by Participant (or Participant’s
legal representative or authorized assignee) no later than twelve (12) months
after the Termination Date (or such shorter time period as may be specified in
the Stock Option Agreement), but in any event no later than the expiration date
of the Options.


                        5.7    Limitations on Exercise . The Committee may
specify a reasonable minimum number of Shares that may be purchased on any
exercise of an Option, provided that such minimum number will not prevent
Participant from exercising the Option for the full number of Shares for which
it is then exercisable.

                        5.8    Limitations on ISOs . The aggregate Fair Market
Value (determined as of the date of grant) of Shares with respect to which ISOs
are exercisable for; the first time by a Participant during any calendar year
(under the Plan or under any other incentive stock option plan of the Company or
any Affiliate, Parent or Subsidiary of the Company) shall not exceed $100,000.
If the Fair Market Value of Shares on the date of grant with respect to which
ISOs are exercisable for the first time by a Participant during any calendar
year exceeds $100,000, the Options for the first $100,000 worth of Shares to
become exercisable in such calendar year shall be ISOs and the Options for the
amount in excess of $100,000 that become exercisable in that calendar year sha11
be NQSOs. In the event that the Code or the regulations promulgated thereunder
are amended after the Effective Date of the Plan to provide for a different
limit on the Fair Market Value of Shares permitted to be subject to ISOs, such
different limit shall be automatically incorporated herein and shall apply to
any Options granted after the effective date of such amendment.

                        5.9    Modifications, Extension or Removal . The
Committee may modify, extend or renew outstanding Options and authorize the
grant of new Options in substitution

- 4 -



--------------------------------------------------------------------------------


therefor, provided that any such action may not, without the written consent of
Participant, impair any of Participant’s rights under any Option previously
granted. Any outstanding ISO that is modified, extended, renewed or otherwise
altered shall be treated in accordance with Section 424(h) of the Code. The
Committee may reduce the Exercise Price of outstanding Options without the
consent of Participants affected by a written notice to them; provided , however
, that the Exercise Price may not be reduced below the minimum Exercise Price
that would be permitted under Section 5.4 of the Plan for Options granted on the
date the action is taken to reduce the Exercise Price.

                        5.10    No Disqualification . Notwithstanding any other
provision in the Plan, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify the Plan under Section 422 of
the Code or, without the consent of the Participant affected, to disqualify any
ISO under Section 422 of the Code.

             6.     RESTRICTED STOCK . A Restricted Stock Award is an offer by
the Company to sell to an eligible person Shares that are subject to
restrictions. The Committee shall determine to whom an offer will be made, the
number of Shares the person may purchase, the price to be paid (the “ Purchase
Price ”), the restrictions to which the Shares shall be subject, and all other
terms and conditions of the Restricted Stock Award, subject to the following:

                        6.1    Form of Restricted Stock Award . All purchases
under a Restricted Stock Award made pursuant to the Plan shall be evidenced by
an Award Agreement (“ Restricted Stock Purchase Agreement ”) that shall be in
such form (which need not be the same for each Participant) as the Committee
shall from time to time approve, and shall comply with and be subject to the
terms and conditions of the Plan. The offer of Restricted Stock shall be
accepted by the Participant’s execution and delivery of the Restricted Stock
Purchase Agreement and full payment for the Shares to the Company within thirty
(30) days from the date the Restricted Stock Purchase Agreement is delivered to
the person. If such person does not execute and deliver the Restricted Stock
Purchase Agreement along with full payment for the Shares to the Company within
thirty (30) days, then the offer shall terminate, unless otherwise determined by
the Committee.

                        6.2    Purchase Price . The Purchase Price of Shares
sold pursuant to a Restricted Stock Award shall be determined by the Committee
and shall be at least 85% of the Fair Market Value of the Shares on the date the
Restricted Stock Award is granted, except in the case of a sale to a Ten Percent
Shareholder, in which case the Purchase Price shall be 100% of the Fair Market
Value. Payment of the Purchase Price may be made in accordance with Section 8 of
the Plan.

                        6.3    Restrictions . Restricted Stock Awards shall be
subject to such restrictions as the Committee may impose. The Committee may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions, in whole or part, based on length of service,
performance or such other factors or criteria as the Committee may determine.

- 5 -



--------------------------------------------------------------------------------


             7.     STOCK BONUSES .

                        7.1    Awards of Stock Bonuses . A Stock Bonus is an
award of Shares (which may consist of Restricted Stock) for services rendered to
the Company, or any Parent, Subsidiary or Affiliate of the Company. A Stock
Bonus may be awarded for past services already rendered to the Company, or any
Parent, Subsidiary or Affiliate of the Company pursuant to an Award Agreement
(the “ Stock Bonus Agreement ”) that shall be in such form (which need not be
the same for each Participant) as the Committee shall from time to time approve,
and shall comply with and be subject to the terms and conditions of the Plan. A
Stock Bonus may be awarded upon satisfaction of such performance goals as are
set out in advance in Participant’s individual Award Agreement (the “
Performance Stock Bonus Agreement ”) that shall be in such form (which need not
be the same for each Participant) as the Committee shall from time to time
approve, and shall comply with and be subject to the terms and conditions of the
Plan. Stock Bonuses may vary from Participant to Participant and between groups
of Participants, and may be based upon the achievement of the Company, Parent,
Subsidiary or Affiliate and/or individual performance factors or upon such other
criteria as the Committee may determine.

                        7.2    Terms of Stock Bonuses . The Committee shall
determine the number of Shares to be awarded to the Participant and whether such
Shares shall be Restricted Stock. If the Stock Bonus is being earned upon the
satisfaction of performance goals pursuant to a Performance Stock Bonus
Agreement, then the Committee shall determine; (a) the nature, length and
starting date of any period during which performance is to be measured (the “
Performance Period ”) for each Stock Bonus; (b) the performance goals and
criteria to be used to measure the performance, if any; (c) the number of Shares
that may be awarded to the Participant; and (d) the extent to which such Stock
Bonuses have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Stock Bonuses that are subject to
different Performance Periods and different performance goals and other
criteria. The number of Shares may be fixed or may vary in accordance with such
performance goals and criteria as may be determined by the Committee. The
Committee may adjust the performance goals applicable to the Stock Bonuses to
take into account changes in law and accounting or tax rules and to make such
adjustments as the Committee deems necessary or appropriate to reflect the
impact of extraordinary or unusual items, events or circumstances to avoid
windfalls or hardships.

                        7.3    Form of Payment . The earned portion of a Stock
Bonus may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee may determine. Payment may be made
in the form of cash, whole Shares, including Restricted Stock, or a combination
thereof, either in a lump sum payment or in installments, all as the Committee
shall determine.

                        7.4    Termination During Performance Period . If a
Participant is Terminated during a Performance Period for any reason, then such
Participant shall be entitled to payment (whether in Shares, cash or otherwise)
with respect to the Stock Bonus only to the

- 6 -



--------------------------------------------------------------------------------


extent earned as of the date of Termination in accordance with the Performance
Stock Bonus Agreement, unless the Committee shall determine otherwise.

             8.     PAYMENT FOR SHARE PURCHASES .

                        8.1    Payment . Payment for Shares purchased pursuant
to the Plan may be made in cash (by check) or, where expressly approved for the
Participant by the Committee and where permitted by law:

  (a)   by cancellation of indebtedness of the Company to the Participant ;    
    (b)   by surrender of Shares that either: (1) have been owned by Participant
for more than six (6) months and have been paid for within the meaning of SEC
Rule 144 (and, if such shares were purchased from the Company by use of a
promissory note; such note has been fully paid with respect to such Shares); or
(2) were obtained by Participant in the public market;         (c)   by tender
of a full recourse promissory note having such terms as may be approved by the
Committee and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code; provided , however , that
Participants who are not employees of the Company shall not be entitled to
purchase Shares with a promissory note unless the note is adequately secured by
collateral other than the Shares, provided , further , that the portion of the
Purchase Price equal to the par value oft the Shares, if any, must be paid in
cash.         (d)   by waiver of compensation due or accrued to Participant far
services rendered;         (e)   by tender of property;         (f)   with
respect only to purchases upon exercise of an Option, and provided that a public
market for the Company’s stock exists:


  (1)   through a “same day sale” commitment from Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “ NASD Dealer ”) whereby the Participant irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the exercise Price directly to the Company; or         (2)  
through a “margin” commitment from Participant and an NASD Dealer whereby
Participant irrevocably elects to exercise the Option and to pledge the Shares
so purchased to the NASD Dealer in a


- 7 -



--------------------------------------------------------------------------------

    margin account as security for a loan from the NASD Dealer in the amount of
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the exercise price directly to the Company;


  or           (g)   by any combination of the foregoing,


                        8.2    Loan Guarantees . The Committee may help the
Participant pay for Shares purchased under the Plan by authorizing a guarantee
by the Company of a third-party loan to the Participant.

             9.     WITHOLDING TAXES .

                        9.1    Withholding Generally . Whenever Shares are to be
issued in satisfaction of Awards granted under the Plan, the Company may require
the Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under the Plan, payments
in satisfaction of Awards are to be made in cash, such payment shall be net of
an amount sufficient to satisfy federal, state, and local withholding tax
requirements.

                        9.2    Stock Withholding . When, under applicable tax
laws, a Participant incurs tax liability in connection with the exercise or
vesting of any Award that is subject to tax withholding and the Participant is
obligated to pay the Company the amount required to be withheld, the Committee
may allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined (the “ Tax Date ”). All elections by a Participant to have Shares
withheld for this purpose shall be made in writing in a form acceptable to the
Committee and shall be subject to the following restrictions:

  (a)   the election must be made on or prior to the applicable Tax Date;      
  (b)   once made, then except as provided below, the election shall be
irrevocable as to the particular Shares as to which the election is made;      
  (c)   all elections shall be subject to the consent or disapproval of the
Committee;         (d)   if the Participant is an Insider and if the Company is
subject to Section 16(b) of the Exchange Act: (1) the election may not be made
within six (6) months of the date of grant of the Award, except as otherwise
permitted by SEC Rule 16b-3(e) under the Exchange Act, and (2) either (A) the
election to use stock withholding must be irrevocably made at least six (6)
months prior to the Tax Date (although such election may be revoked at any time
at


- 8 -



--------------------------------------------------------------------------------

 

    least six (6) months prior to the Tax Date) or (B) the exercise of the
Option or election to use stock, withholding must be made in the ten (10) day
period beginning on the third day following the release of the Company’s
quarterly or annual summary statement of sales or earnings; and


  (e)   in the event that the Tax Date is deferred until six (6) months after
the delivery of Shares under Section 83(b) of the Code, the Participant shall
receive the full number of Shares with respect to which the exercise occurs, but
such Participant shall be unconditionally obligated to tender back to the
Company the proper number of Shares on the Tax Date.


             10.     PRIVILEGES OF STOCK OWNERSHIP .

                        10.1    Voting and Dividends . No Participant shall have
any of the rights of a shareholder with respect to any Shares until the Shares
are issued to the Participant. After Shares are issued to the Participant, the
Participant shall be a shareholder and have all the rights of a shareholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided , that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company shall be subject to the same
restrictions as the Restricted Stock; provided , further , that the Participant
shall have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s original Purchase
Price pursuant to Section 12.

                        10.2    Financial Statements . The Company shall provide
financial statements to each Participant prior to such Participant’s purchase of
Shares under the Plan, and to each Participant annually during the period such
Participant has Awards outstanding; provided , however , the Company shall not
be required to provide such financial statements to Participants whose services
in connection with the Company assure them access to equivalent information.

             11.     TRANSFERABILITY . Awards granted under the Plan, and any
interest therein, shall not be transferable or assignable by Participant, and
may not be made subject to execution, attachment or similar process, otherwise
than by will or by the laws of descent and distribution or as consistent with
the specific Plan and Award Agreement provisions relating thereto. During the
lifetime of the Participant an Award shall be exercisable only by the
Participant, and any elections with respect to an Award, may be made only by the
Participant.

             12.     RESTRICTIONS ON SHARES . At the discretion of the
Committee, the Company may reserve to itself and/or its assignee(s) in the Award
Agreement (a) a right of first refusal to purchase all Shares that a Participant
(or a subsequent transferee) may propose to transfer to a third party, and/or
(b) a right to repurchase a portion of or all Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of Participant’s Termination Date and the date Participant
purchases Shares under the Plan,

- 9 -



--------------------------------------------------------------------------------


for cash or cancellation of purchase money indebtedness, at: (A) with respect to
Shares that are “Vested” (as defined in the Award Agreement), the higher of: (1)
Participant’s original Purchase Price, or (2) the Fair Market Value of such
Shares on Participant’s Termination Date, provided , that such right of
repurchase (i) must be exercised as to all such “Vested” Shares unless a
Participant consents to the Company’s repurchase of only a portion of such
“Vested” Shares and (ii) terminates when the Company’s securities become
publicly traded; or (B) with respect to Shares that are not “Vested” (as defined
in the Award Agreement), at the Participant’s original Purchase Price, provided,
that the right to repurchase at the original Purchase Price lapses at the rate
of at least 20% per year over 5 years from the date the Shares were purchased
(or from the date of grant of options in the case of Shares obtained pursuant to
a Stock Option Agreement and Stock Option Exercise Agreement), and if the right
to repurchase is assignable, the assignee must pay the Company, upon assignment
of the right to repurchase, cash equal to the excess of the Fair Market Value of
the Shares over the original Purchase Price.

             13.     CERTIFICATE . All certificates for Shares or other
securities delivered under the Plan shall be subject to such stock transfer
orders, legends and other restrictions as the Committee may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed.

             14.     ESCROW; PLEDGE OF SHARES . To enforce any restrictions on a
Participant’s Shares, the Committee may require the Participant to deposit all
certificates representing Shares, together with stock powers or other
instruments of transfer approved by the Committee, appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions have lapsed or terminated, and the Committee may cause a
legend or legends referencing such restrictions to be placed on the
certificates. Any Participant who is permitted to execute a promissory note as
partial or full consideration for the purchase of Shares under the Plan shall be
required to pledge and deposit with the Company all or part of the Shares so
purchased as collateral to secure the payment of Participant’s obligation to the
Company under the promissory note; provided , however , that the Committee may
require or accept other or additional forms of collateral to secure the payment
of such obligation and, in any event, the Company shall have full recourse
against the Participant under the promissory note notwithstanding any pledge of
the Participant’s Shares or other collateral. In connection with any pledge of
the Shares, Participant shall be required to execute and deliver a written
pledge agreement in such form as the Committee shall from time to time approve.
The Shares purchased with the promissory note may be released from the pledge on
a prorata basis as the promissory note is paid.

             15.     EXCHANGE AND BUYOUT OF AWARDS . The Committee may, at any
time or from time to time, authorize the Company, with the consent of the
respective Participants, to issue new Awards in exchange for the surrender and
cancellation of any or all outstanding Awards. The Committee may at any time buy
from a Participant an Award previously granted with payment in cash, Shares
(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant shall agree.

- 10 -



--------------------------------------------------------------------------------


             16.     SECURITIES LAW AND OTHER REGULATORY COMPLIANCE . An Award
shall not be effective unless such Award is in compliance with all applicable
federal and state securities laws, rules and regulations of any governmental
body, and the requirements of any stock exchange or automated quotation system
upon which the Shares may then be listed, as they are in effect on the date of
grant of the Award and also on the date of exercise or other issuance.
Notwithstanding any other provision in the Plan, the Company shall have no
obligation to issue or deliver certificates for Shares under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable, and/or (b) completion of any registration
or other qualification of such shares under any state or federal law or ruling
of any governmental body that the Company determines to be necessary or
advisable. The Company shall be under no obligation to register the Shares with
the SEC or to effect compliance with the registration, qualification or listing
requirements of any state securities laws, stock exchange or automated quotation
system, and the Company shall have no liability for any inability or failure to
do so.

             17.     NO OBLIGATION TO EMPLOY . Nothing in the Plan or any Award
granted under the Plan shall confer or be deemed to confer on any Participant
any right to continue in the employ of, or to continue any other relationship
with, the Company or any Parent, Subsidiary or Affiliate of the Company or limit
in any way the right of the Company or any Parent, Subsidiary or Affiliate of
the Company to terminate Participant’s employment or other relationship at any
time, with or without cause.

             18.     CORPORATE TRANSACTIONS .

                        18.1    Assumption or Replacement of Awards by Successor
. In the event of (a) a merger or consolidation in which the Company is not the
surviving corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the shareholders of
the Company and the Awards granted under the Plan are assumed or replaced by the
successor corporation, which assumption shall be binding on all Participants),
(b) a dissolution or liquidation of the Company, (c) the sale of substantially
all of the assets of the Company, or (d) any other transaction which qualifies
as a “corporate transaction” under Section 424(a) of the Code wherein the
shareholders of the Company give up all of their equity interest in the Company
( except for the acquisition, sale or transfer of all or substantially all of
the outstanding shares of the Company), any or all outstanding Awards may be
assumed or replaced by the successor corporation (if any), which assumption or
replacement shall be binding on all Participants. In the alternative, the
successor corporation may substitute equivalent Awards or provide substantially
similar consideration to Participants as was provided to shareholders (after
taking into account the existing provisions of the Awards). The successor
corporation may also issue, in place of outstanding Shares of the Company held
by the Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant.

                        In the event such successor corporation (if any) refuses
to assume or substitute Options, as provided above, pursuant to a transaction
described in this Subsection 18.1,

- 11 -



--------------------------------------------------------------------------------


such Options shall expire on such transaction at such time and on such
conditions as the Board shall determine.

                        18.2    Other Treatment of Awards . Subject to any
greater rights granted to Participants under the foregoing provisions of this
Section 18, in the event of the occurrence of any transaction described in
Section 18.1, any outstanding Awards shall be treated as provided in the
applicable agreement or plan of merger, consolidation, dissolution, liquidation,
sale of assets or other “corporate transaction.”

                        18.3    Assumption of Awards by the Company . The
Company, from time to time, also may substitute or assume outstanding awards
granted by another company, whether in connection with an acquisition of such
other company or otherwise, by either (a) granting an Award under the Plan in
substitution of such other company’s award, or (b) assuming such award as if it
had been granted under the Plan if the terms of such assumed award could be
applied to an Award granted under the Plan. Such substitution or assumption
shall be permissible if the holder of the substituted or assumed award would
have been eligible to be granted an Award under the Plan if the other company
had applied the rules of the Plan to such grant. In the event the Company
assumes an award granted by another company, the terms and conditions of such
award shall remain unchanged ( except that the exercise price and the number and
nature of Shares issuable upon exercise of any such option will be adjusted
appropriately pursuant to Section 424(a) of the Code). In the event the Company
elects to grant a new Option rather than assuming an existing option, such new
Option may be granted with a similarly adjusted Exercise Price.

             19.     ADOPTION AND SHAREHOLDER APPROVAL . The Plan shall become
effective on the date that it is adopted by the Board (the “ Effective Date ”).
The Plan shall be approved by the shareholders of the Company (excluding Shares
issued pursuant to this Plan), consistent with applicable laws, within twelve
months before or after the Effective Date. Upon the Effective Date, the Board
may grant Awards pursuant to the Plan; provided , however , that: (a) no Option
may be exercised prior to initial shareholder approval of the Plan; (b) no
Option granted pursuant to an increase in the number of Shares approved by the
Board shall be exercised prior to the time such increase has been approved by
the shareholders of the Company; and (c) in the event that shareholder approval
is not obtained within the time period provided herein, all Awards granted
hereunder shall be cancelled, any Shares issued pursuant to any Award shall be
cancelled and any purchase of Shares hereunder shall be rescinded. After the
Company becomes subject to Section 16(b) of the Exchange Act, the Company will
comply with the requirements of Rule 16b-3 (or its successor), as amended, with
respect to shareholder approval.

             20.     TERM OF PLAN . The Plan will terminate ten (10) years from
the Effective Date or, if earlier, the date of shareholder approval.

             21.     AMENDMENT OR TERMINATION OF PLAN . The Board may at any
time terminate or amend the Plan in any respect, including without limitation
amendment of any form of Award Agreement or instrument to be executed pursuant
to the Plan; provided however ,

- 12 -



--------------------------------------------------------------------------------


that the Board shall not, without the approval of the shareholders of the
Company, amend the Plan in any manner that requires such shareholder approval
pursuant to the Code or the regulations promulgated thereunder as such
provisions apply to ISO plans or pursuant to the Exchange Act or Rule 16b-3 (or
its successor), as amended, thereunder.

             22.     NONEXCLUSIVITY OF THE PLAN . Neither the adoption of the
Plan by the Board, the submission of the Plan to the shareholders of the Company
for approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock options and bonuses otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

             23.     DEFINITIONS . As used in the Plan, the following term shall
have the following meanings:

                        “ Affiliate ” means any corporation that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, another corporation, where “control” (including
the terms “controlled by” and “under common control with”) means the possession,
direct or indirect, of the power to cause the direction of the management and
policies of the corporation, whether through the ownership of voting securities,
by contract or otherwise.

                        “ Award ” means any award under the Plan, including any
Option, Restricted Stock or Stock Bonus.

                        “ Award Agreement ” means, with respect to each Award,
the signed written agreement between the Company and the Participant setting
forth the terms and conditions of the Award.

                        “ Board ” means the Board of Directors of the Company.

                        “ Code ” means the Internal Revenue Code of 1986, as
amended.

                        “ Committee ” means the committee appointed by the Board
to administer the Plan, or if no committee is appointed, the Board.

                        “ Company ” means Elantec, Inc., a corporation organized
under the laws of the State of California, or any successor corporation.

                        “ Disability ” means a disability, whether temporary or
permanent, partial or total, within the meaning of Section 22(e)(3) of the Code,
as determined by the Committee.

                        “ Disinterested Person ” means a director who has not,
during the period that person is a member of the Committee and for one year
prior to service as a member of the Committee, been granted or awarded equity
securities pursuant to the Plan or any other plan of

- 13 -



--------------------------------------------------------------------------------


the Company or any Parent, Subsidiary or Affiliate of the Company, except in
accordance with the requirements set forth in Rule 16b-3(c)(2)(i) (and any
successor regulation thereto) as promulgated by the SEC under Section 16(b) of
the Exchange Act, as such rule is amended from time to time and as interpreted
by the SEC.

                        “ Exchange Act ” means the Securities Exchange Act of
1934, as amended.

                        “ Exercise Price ” means the price at which a holder of
an Option may purchase the Shares issuable upon exercise of the Option.

                        “ Fair Market Value ” means, as of any date, the value
of a share of the Company’s Common Stock determined as follows:

  (a)   if such Common Stock is then quoted on the Nasdaq National Market, its
last reported sale price on the Nasdaq National Market or, if no such reported
sale takes place on such date, the average of the closing bid and asked prices;
        (b)   if such Common Stock is publicly traded and is then listed on a
national securities exchange, the last reported sale price or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices on the principal national securities exchange on which the Common Stock
is listed or admitted to trading;         (c)   if such Common Stock is publicly
traded but is not quoted on the Nasdaq National Market nor listed or admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on such date, as reported by The Wall Street Journal, for the
over-the-counter market; or         (d)   if none of the foregoing is
applicable, by the Board of Directors of the Company in good faith.


                        “ Insider ” means an officer or director of the Company
or any other person whose transactions in the Company’s Common Stock are subject
to Section 16 of the Exchange Act.

                        “ Option ” means an award of an option to purchase
Shares pursuant to Section 5.

                        “ Parent ” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company, if at the
time of the granting of an Award under the Plan, each of such corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

- 14 -



--------------------------------------------------------------------------------


                        “ Participant ” means a person who receives an Award
under the Plan.

                        “ Plan ” means this Elantec, Inc. 1994 Equity Incentive
Plan, as amended from time to time.

                        “ Restricted Stock Award ” means an award of Shares
pursuant to Section 6.

                        “ SEC ” means the Securities and Exchange Commission.

                        “ Securities Act ” means the Securities Act of 1933, as
amended.

                        “ Shares ” means shares of the Company’s Common Stock
reserved for issuance under the Plan, as adjusted pursuant to Sections 2 and 15,
and any successor security.

                        “ Stock Bonus ” means an award of Shares, or cash in
lieu of Shares, pursuant to Section 7.

                        “ Subsidiary ” means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of granting of the Award, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

                        “ Termination ” or “ Terminated ” means, for purposes of
the Plan with respect to a Participant, that the Participant has ceased to
provide services as an employee, director, consultant, independent contractor or
adviser, to the Company or a Parent, Subsidiary or Affiliate of the Company,
except in the case of sick leave, military leave, or any other leave of absence
approved by the Committee, provided , that such leave is for a period of not
more than ninety (90) days, or reinstatement upon the expiration of such leave
is guaranteed by contract or statute. The Committee shall have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the “
Termination Date ”).

- 15 -